DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, i.e. claims 2-6, in the reply filed on September 2, 2021 is acknowledged.  Claims 7-21 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (US 6,047,212) in view of Crutchfield et al. (US 2016/0067513).

Gliner et al. discloses;

1. Method for truncating and summating shock vector energy between at least two shock vectors in a defibrillator (e.g., col 4, ln 32-46), comprising the procedures of: applying at least two biphasic defibrillating shock vectors (e.g., via the disclosed electrodes 36) simultaneously via at least two electrode sets until a voltage inversion point; terminating at least a first one of said at least two biphasic defibrillating shock vectors at said voltage inversion point; and directing a remaining energy of said at least first one of said biphasic defibrillating shock vectors to a second phase of at least a second one of said biphasic defibrillating shock vectors [e.g., (col 5, ln 6-67)-(col 6, ln 1-31 & 38-60) & (Fig 10)].

2. The method according to claim 1, further comprising the procedure of modifying said voltage inversion point of said at least two biphasic defibrillating shock vectors [e.g., (col 3, ln 59-67)-(col 4, ln 1-46) & (col 5, ln 6-67)].

3. The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point according to at least one of patient characteristics and defibrillator characteristics [e.g., (col 3, ln 59-67)-(col 4, ln 1-46) & (col 5, ln 6-67)].

4. The method according to claim 3, wherein said patient characteristics comprises an anatomy of a patient (e.g., each method based on infant, adult body-type, col 6, ln 18-37)



6.  The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point to achieve energy symmetry between said at least two biphasic defibrillating shock vectors [e.g., (col 3, ln 59-67)-(col 4, ln 1-46) & (col 5, ln 6-67)].
	Gliner et al. discloses the claimed invention having a method for truncating and summating shock vector energy between at least two shock vectors in a defibrillator via applying at least two shock vectors via at least two electrode sets except wherein said shocks are biphasic and simultaneously applied.  Crutchfield et al. teaches that it is known in the art to utilize a defibrillation system providing defibrillation pulse characterized by simultaneous biphasic stimulation (e.g., [0046] & [0069]-[0070]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Gliner et al. with the use of biphasic pulses applied simultaneously as taught by Crutchfield et al. since such a modification would provide the truncating and summating shock vector energy between at least two shock vectors in a defibrillator via applying at least two shock vectors via at least two electrode sets except wherein said shocks are biphasic and simultaneously applied for providing the predictable results pertaining to effectively providing defibrillation stimulation therapy energy to a patient (e.g., Crutchfield, [0046] & [0069]-[0070]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonlad can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792